UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4165


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MAURICIO ANTONIO REYES CRUZ, a/k/a Mauricio Antonio Reyes-
Cruz, a/k/a Mauricio Reyes-Cruz, a/k/a Mauricio Antonio
Reyes, a/k/a Mauricio Reyes,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:12-cr-00479-AJT-1)


Submitted:   August 8, 2013                 Decided:   August 22, 2013


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Brooke Sealy
Rupert, Assistant Federal Public Defender, Nicholas J. Xenakis,
Research and    Writing  Attorney,  Alexandria,  Virginia,  for
Appellant. Neil H. MacBride, United States Attorney, Dina
Finkel, Special Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Mauricio       Reyes       Cruz     pled     guilty          to   illegally

re-entering the United States after conviction for an aggravated

felony       in    violation      of     8   U.S.C.     § 1326(a)         (2006),     and   was

sentenced to twenty months’ imprisonment and a three-year term

of supervised release.                 On appeal, Reyes Cruz contends that the

district court plainly erred by imposing a term of supervised

release as part of his sentence.                    We affirm.

                  Reyes Cruz concedes that the standard of review for

his sentence is plain error because he is raising this issue for

the first time on appeal.                    United States v. Maxwell, 285 F.3d

336, 339 (4th Cir. 2002) (providing review standard for plain

error).           The Guidelines ordinarily counsel against imposing a

term    of    supervised         release      for    someone        who   is    a   deportable

alien.             See    U.S.     Sentencing         Guidelines          Manual      (“USSG”)

§ 5D1.1(c)          (2011).        Nonetheless,            courts     are      encouraged    to

consider imposing a term of supervised release on a deportable

alien    if       the    court   determines         that    such     an   imposition    would

provide an added measure of deterrence and protection based on

the facts and circumstances of a particular case.                                    See USSG

§ 5D1.1 cmt. n.5.                Here, the district court explicitly stated

that its primary concern in imposing a sentence was to deter

Reyes Cruz from illegally re-entering the United States, given

Reyes Cruz’s previous illegal re-entry and his criminal history

                                                2
while in the United States.         To that end, the district court

explained that it was imposing a term of supervised release so

that, were Reyes Cruz to illegally re-enter the United States,

he would be violating both a criminal statute and the conditions

of his supervised release, with an attendant increase in the

period of incarceration to which he would be subject.              Because

adding this element of deterrence was well within the district

court’s broad discretion, we conclude that the imposition of a

term of supervised release was not plain error.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the material before this

court and argument will not aid the decisional process.

                                                                  AFFIRMED




                                    3